DETAILED ACTION
	This action is responsive to applicant’s communication filed 11/24/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-9 and 11-20 are rejected under 35 U.S.C. 103.
Claim 20 is rejected under 35 U.S.C. 112(d).

Response to Arguments
Due to the amendment, the objection to the title has been withdrawn.

A terminal disclaimer was filed and approved on 11/29/2021. The double patenting rejections made in the previous office action have been withdrawn due to the filing of the terminal disclaimer.

Applicants arguments regarding claims 11-18 have been fully considered but are respectfully moot given the new grounds for rejection necessitated by the amendment.

Applicant argues on Page 10 of the Remarks that Wintergerst does not teach a display device that displays information by storing the information in a storage element. 
In the interest of compact prosecution, see the Miyazaki reference used in the rejection of claim 11, which teaches a smart card with an EPD that displays information by storing the information on the display even when voltage is not being applied.

Applicant argues on Page 10 that the payment information stored on the magnetic strip in Faith is not “authenticated information”. The examiner respectfully disagrees. Faith teaches that the payment or account information that is displayed or stored on the magnetic strip is reprogrammable (Paragraphs 7-8) and teaches a biometric authentication process (Paragraph 55) and subsequent securing step (Paragraph 58). The payment information stored on the strip is therefore “authenticated information” accessed only after an authentication procedure. 
Furthermore, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, Wintergerst is relied upon for teaching the display of authenticated information on a smart card after a biometric authentication process as specifically required by the claims (See the rejection of claim 1 below). Faith teaches a similar process and also teaches a step of securing the smart card after the card is no longer being used. Among other techniques, this securing includes erasing stored information from a reprogrammable element. It therefore would have been obvious to a person of ordinary skill in the art to apply the technique of erasing stored information in order to ensure the security of the user’s information on the smart card.

Applicant argues on Pages 10-11 of the Remarks that a person of ordinary skill in the art would not be motivated to combine the teachings of Wintergerst and Faith because it would result in the erasure of the enrolled biometric data and would thus render the device of Wintergerst unusable. However, the examiner did not make such an assertion in the combination with Faith. Rather, such a combination would result in the securing step taught in Paragraph 58 of Faith being incorporated into the device of Wintergerst. For example, after the user is authenticated using the enrolled authentication information, a three digit security code would be displayed (Wintergerst, “The method may include displaying information of certain types only after biometric authorisation via the interaction of the user with the biometric sensor, for example the display of the three digit security code for a bank card.” Paragraph 0055). This three-digit security code would be the authenticated information. In view of Faith, it would have been obvious to implement a securing step in which, after the smart card is no 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 20 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 20 depends from claim 19, which now after the amendment recites the limitations of claim 20. Claim 20 therefore does not further limit claim 19.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-5, 7-8, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wintergerst (US 2017/0286789 A1) in view of Faith (US 2011/0084149 A1).

Regarding Claim 1, Wintergerst teaches a module configured to perform processing as part of a device capable of performing contactless and/or contact communication with a terminal, (“the smartcard may be arranged for both wireless communication and contact communication. The graphical user interface may indicate when communication with external devices is in progress” Paragraph 0040. The device is a smart card capable of both contactless and contact communication with a terminal, such as a card reader. See Paragraph 0062, which discusses the interaction of the smart card with the card reader. See Figure 1 device 102 and terminal 104.)
the module comprising: a biometric sensor; one or more display screens; one or more storage elements; and one or more control units configured to: (See Paragraphs 0064 and 0067 and Figure 1, which discuss a biometric [fingerprint] sensor 130, a control unit [processor] 114, and a GUI display 18. “The control system may include a memory for storing enrolled biometric data.” Paragraph 0046.)
cause the biometric sensor to capture biometric data of a user which can be used to biometrically authenticate the user; obtain biometric authentication information indicating whether the user was biometrically authenticated based on the captured biometric data; (“The control system may include a processing unit associated with the biometric sensor for performing a biometric matching process to confirm the identity of the user via biometric data stored on the card” Paragraph 0046. See Paragraphs 0050, 53, and 79, which further discuss obtaining biometric data of a 
and in response to the biometric authentication information indicating that the user was biometrically authenticated, select one or more categories of authenticated information from a plurality of categories of authenticated information based on one or more detected conditions, and cause the one or more display screens to display the one or more selected categories of authenticated information  (“An operating mode of the card may be displayed on the graphical user interface in response to interactions of the user with the biometric sensor and optionally also with other inputs/sensors of the card. Possible types of features that are considered as operating modes of the card are discussed further below. In some cases the display of this type of information may require biometric authorization… information may also include the type of communication where different types of communication are possible… The information displayed via the graphical user interface may include details relating to protected features of the smartcard, and advantageously this is only displayed after a biometric authorisation confirms that the user is an authorised user. For some high security applications any use of the display may itself be a protected feature. Other examples of protected features are set out below, and can include one or more of one-time-passwords, access information relating to secure areas, information on past usage of the card, and/or information concerning financial transactions such as account balances, recent transactions, account numbers or parts thereof or security codes” Paragraphs 0014-16. Also see Paragraphs 0055 and 0079, which discuss providing access to secure information or protected features only Paragraphs 0042-45, which discuss the different information provided depending on the operating mode.)
by storing the one or more selected categories of information in the one or more storage elements: (“allowing access to a secure element of the smartcard, such as a secure element used for financial transactions, permitting a transaction between the smartcard and an external system; enabling access to data stored on the smartcard and so on” Paragraph 0045. Data stored on the smart card is authenticated information that must be stored on some type of storage element.)
While Wintergerst teaches ceasing the display of the smart card (Paragraph 0037), Wintergerst does not teach and after determining that the one or more display screens have ceased displaying the one or more selected categories of authenticated information, cause the one or more selected categories of authenticated information to be removed from the one or more storage elements.
	However, Faith, which is directed to storing information on a general use smart card, teaches and after determining that the one or more display screens have ceased displaying the one or more selected categories of authenticated information, cause the one or more selected categories of authenticated information to be removed from the one or more storage elements (“after the data is transferred 640, the token 100 or card 300 is secured 650 so that only authorized erases its reprogrammable magnetic stripe 330, refuses additional inputs except power on and/or authentication inputs, and/or encrypts data stored in the memory 110… an indicia may be output to a display 135, indicating that the card is locked and secured” Paragraph 0058. The magnetic stripe, which stores payment information [Paragraph 0007], is erased and the card display [Fig. 3A, Paragraph 0041] no longer displays the account information. This happens when the card is removed from either contact or contactless communication with a POS terminal, which in view of Wintergerst, would cease the display of the authenticated information.)
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify blanking the display of a smart card when it is not in communication with a powered external terminal taught by Wintergerst by also erasing the authenticated information from a reprogrammable storage element of the smart card as taught by Faith. Since Faith (Paragraph 0055) is also directed to a smart card with a biometric authentication feature, the combination would yield predictable results. As 

Regarding Claim 2, Wintergerst in view of Faith further teaches wherein the one or more detected conditions comprises an operating mode of the device and/or a location of the device. (Wintergerst, “The graphical user interface may optionally include an indication of what operating mode is activated or is in use. The control system may be arranged to allow for the user to specify which interactions (including combinations of different interactions and/or movements) should activate particular operating modes, and/or to display particular information on the graphical user interface.” Paragraph 0044. Depending on the current operating mode, different information is displayed or different actions are enabled. See Paragraphs 0041-43, which discuss the different operating modes. Also see Paragraph 0066, which discusses use of an accelerometer to detect the operating mode of the device.)

Regarding Claim 3, Wintergerst in view of Faith further teaches wherein the device is operable in one or more of: (i) contactless mode where the device is in contactless communication with the terminal; (Wintergerst, “The operating modes of the smartcard that are controlled by the interaction of the user with the smartcard may be related to a high level function, for example turning the smartcard on or off, activating secure aspects of the smartcard such as contactless payment,” Paragraph 0041. See Paragraph 0072, which further describes the contactless mode of the smart card in communication with a card reader.)
(ii) contact mode where the device is in contact communication with the terminal; (Wintergerst, “the smartcard may comprise a contact connection, for example via a contact pad or the like such as those used for "chip and pin" cards.” Paragraph 0040. Also see Paragraph 0042, which discusses that the operating modes include switching between communication protocols, which would include switching between a wireless protocol and the physical connection described in Paragraph 0040.)
(iii) non-terminal transaction mode where the device is not in contactless or contact communication with the terminal, (Wintergerst, “The operating modes that the processor 114 activates or switches to in response to an identified movement associated with the require change in operating mode may include any mode of operation as discussed above, including turning the card on or off, activating secure aspects of the card 102 such as contactless payment, or changing the basic functionality of the card 102 for example by switching between operating as an access card, a payment card, a transportation smartcard, switching between different accounts of the same type (e.g. two bank accounts), switching between communications protocols (such as blue tooth, Wifi, NFC) and/or activating a communication protocol, activating a display such as an LCD or LED display, obtaining an output from the smartcard 102, such as a one-time-password or the like, or prompting the card 102 to automatically perform a standard operation of the smartcard 102.” Paragraph 0078. Also see Paragraph 0082, which describes a “learn mode” in which the device is not in contactless or contact communication with a terminal. In this mode, the device prompts the user to make actions in order to program the operating modes of the card.)
and (iv) non-terminal enrolment mode where the device is not in contactless or contact communication with the terminal and the device is being used for biometric registration (Wintergerst, “The control system may have an enrolment mode in which a user may enrol their biometric data via the biometric sensor, with the biometric data generated during enrolment being stored on a memory.” Paragraph 0051.)

Regarding Claim 4, Wintergerst in view of Faith further teaches wherein the device comprises an embedded chip configured to generate data for communication to the terminal to perform a first function associated with the device (Wintergerst, “This signal is received by an antenna 108 of the smartcard 102, comprising a tuned coil and capacitor, and then passed to a communication chip 110. The received signal is rectified by a bridge rectifier 112, and the DC output of the rectifier 112 is provided to processor 114 that controls the messaging from the communication chip 110.” Paragraph 0062. See Figure 1 chip 110.)
and the one or more control units are configured to select at least one category of authenticated information that relates to the performance of the first function when the device is operating in contact mode or contactless mode (Wintergerst, “the fingerprint authorisation process is used to authorise the use of the smartcard 104 with the contactless card reader 104. Thus, the communication chip 110 is authorised to transmit a signal to the card reader 104 when a fingerprint match is made. The communication chip 110 transmits the signal by backscatter modulation, in the same manner as the conventional communication chip 110.” Paragraph 0072. See Paragraphs 0041-43 and 0078-79. The first function, for example, is contactless payment via communication with a contactless card reader. The authenticated information that relates to the performance of a contactless payment function is a card number or security PIN.)

Regarding Claim 5, Wintergerst in view of Faith further teaches wherein the one or more control units are configured to select a first set of the plurality of categories of authenticated information when the device is operating in a first mode (Wintergerst, “Identification of an authorised user via the biometric sensor is used to activate one or more protected feature(s), which may include operating modes of the card, a payment or withdrawal with a payment/bank card, or access to secure areas when the smartcard is an access card. The protected features of the smartcard may be any features requiring the security of a biometric authorisation. This may include one or more of: enabling communication of the smartcard with an external system, for example contactless communication; sending certain types of data to an external system; allowing access to a secure element of the smartcard, such as a secure element used for financial transactions, permitting a transaction between the smartcard and an external system; enabling access to data stored on the smartcard and so on.” Paragraph 0045. A plurality of operating modes each have their respective functions. For example, a contactless communication allows for transferring protected card information to an external system.)
and select a second set of the plurality of categories of authenticated information when the device is operating in a second mode (Wintergerst, “The Paragraph 0072. The authenticated information that is selected when in a learning mode is the specific movements the user assigns to different actions, including the specific movements used for activating a non-fingerprint authorization.)

Regarding Claim 7, Wintergerst in view of Faith urther teaches wherein the one or more display screens comprises a plurality of display areas and the one or more control units are further configured to select one or more of the plurality of display areas to display the one or more selected categories of authenticated information based on the one or more detected conditions. (Wintergerst, “The graphical user interface may include multiple separate displays, which may each be a display as described above. The multiple displays might be used for differing purposes and/or in different operating modes of the smartcard. The graphical user interface could include a single display with a split display area, so that a larger or smaller area of the display can be activated depending on the information to be displayed and/or on the power available to operate the display.” Paragraph 0037. In addition to the detected operating mode, the detected conditions include the power available to operate the display.)

Claim 8, Wintergerst in view of Faith further teaches wherein the module is powered by an external power source and the one or more control units are further configured to, (Wintergerst, “The graphical user interface 18 may be used only when power is being harvested from the powered card reader 104” Paragraph 0065. An external card reader acts as a power source for the graphical user interface. See Figure 1 smart card 102 and external card reader 104. See Paragraphs 0069-70, which describe the arrangement for harvesting power using an antenna.)
subsequent to causing the one or more display screens to display the one or more selected categories of authenticated information, determine whether the module is currently receiving power from an external power source and in response to determining that the module is not currently receiving power from an external power source, cause the one or more display screens to cease displaying the one or more selected categories of authenticated information. (Wintergerst, “There may be a display that is only utilised when harvested power is available in order to avoid the need for an on-board power source and/or to minimise the drain on power stored in the on-board power source. One advantageous arrangement for a smartcard may include a larger display, or a larger area of a display, that is active when the smartcard is being powered using harvested power from a card reader” Paragraph 0037. After a transaction between a smart card and a card reader, the display would be turned off since the display is only utilized when receiving power from the card reader.)

Claim 19, Wintergerst teaches a device for contactless or contact communication with a terminal, the device comprising: (“the smartcard may be arranged for both wireless communication and contact communication. The graphical user interface may indicate when communication with external devices is in progress” Paragraph 0040. The device is a smart card capable of both contactless and contact communication with a terminal, such as a card reader. See Paragraph 0062, which discusses the interaction of the smart card with the card reader. See Figure 1 device 102 and terminal 104.)
an embedded chip configured to generate data for communication to the terminal to perform a first function associated with the device; (“This signal is received by an antenna 108 of the smartcard 102, comprising a tuned coil and capacitor, and then passed to a communication chip 110. The received signal is rectified by a bridge rectifier 112, and the DC output of the rectifier 112 is provided to processor 114 that controls the messaging from the communication chip 110.” Paragraph 0062. See Figure 1 chip 110. See Paragraphs 0041-43, 0072, and 0078-79. The first function, for example, is contactless payment via communication with a contactless card reader. The authenticated information that relates to the performance of a contactless payment function is a card number or security PIN.)
a module comprising: a biometric sensor; and one or more display screens; one or more storage elements; and one or more control units forming part of the embedded chip and/or the module, the one or more control units configured to: (See Paragraphs 0064 and 0067 and Figure 1, which discuss a biometric [fingerprint] sensor 130, a control unit [processor] 114, and a GUI display 18. Paragraph 0037, which describes the UI of the smart card having a plurality of displays or a single display with a plurality of areas. “The control system may include a memory for storing enrolled biometric data.” Paragraph 0046.)
cause the biometric sensor to capture biometric data of a user which can be used to biometrically authenticate the user; obtain biometric authentication information indicating whether the user was biometrically authenticated based on the captured biometric data; (“The control system may include a processing unit associated with the biometric sensor for performing a biometric matching process to confirm the identity of the user via biometric data stored on the card” Paragraph 0046. See Paragraphs 0050, 53, and 79, which further discuss obtaining biometric data of a user using a fingerprint sensor, matching the obtained data to pre-stored fingerprint data, and confirming the authorization of the user based on the matching.)
and in response to the biometric authentication information indicating that the user was biometrically authenticated, select one or more categories of authenticated information from a plurality of categories of authenticated information based on one or more detected conditions, and cause the one or more display screens to display the one or more selected categories of authenticated information (“An operating mode of the card may be displayed on the graphical user interface in response to interactions of the user with the biometric sensor and optionally also with other inputs/sensors of the card. Possible types of features that are considered as operating modes of the card are discussed further below. In some cases the display of this type of information may require biometric authorization… information may also include the type of communication where different types of this is only displayed after a biometric authorisation confirms that the user is an authorised user. For some high security applications any use of the display may itself be a protected feature. Other examples of protected features are set out below, and can include one or more of one-time-passwords, access information relating to secure areas, information on past usage of the card, and/or information concerning financial transactions such as account balances, recent transactions, account numbers or parts thereof or security codes” Paragraphs 0014-16. Also see Paragraphs 0055 and 0079, which discuss providing access to secure information or protected features only after a user has been biometrically authenticated. Categories of information include one-time password, account balances, account information, and card and security numbers. The categories also include an operating state of the card, which is a detected condition. Certain information is display depending on the operating mode. See Paragraphs 0042-45, which discuss the different information provided depending on the operating mode.)
by storing the one or more selected categories of authenticated information in the one or more storage elements; (“allowing access to a secure element of the smartcard, such as a secure element used for financial transactions, permitting a transaction between the smartcard and an external system; enabling access to data stored on the smartcard and so on” Paragraph 0045. Data stored on the smart card is authenticated information that must be stored on some type of storage element.)
and after determining that the one or more display screens have ceased displaying the one or more selected categories of authenticated information, cause the one or more selected categories of authenticated information to be removed from the one or more storage elements.
	However, Faith, which is directed to storing information on a general use smart card, teaches and after determining that the one or more display screens have ceased displaying the one or more selected categories of authenticated information, cause the one or more selected categories of authenticated information to be removed from the one or more storage elements. (“after the data is transferred 640, the token 100 or card 300 is secured 650 so that only authorized parties may access the token 100 or card 300 and then turned off 660 so that the processor 105 may assume a standby state to conserve energy on the onboard energy storage device 150. This optional securing step 650 and the poweroff step 660 may be initiated through one or more of the following techniques… (c) breaking contact between electrical contacts in the token 100 or card 300 and a merchant POS terminal, charging device, external power source, or conventional electrical connector… (g) removing the token 100 or card 300 equipped with an antenna/transceiver 220 from the range of an RF merchant POS terminal. Once the appropriate condition has occurred to initiate shutdown, optionally, the token 100 or card 300 erases its reprogrammable magnetic stripe 330, refuses additional inputs except power on and/or authentication inputs, and/or encrypts data stored in the memory 110… an indicia may be output to a display 135, indicating that the card is locked and secured” Paragraph 0058. The magnetic 
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify blanking the display of a smart card when it is not in communication with a powered external terminal taught by Wintergerst by also erasing the authenticated information from a reprogrammable storage element of the smart card as taught by Faith. Since Faith (Paragraph 0055) is also directed to a smart card with a biometric authentication feature, the combination would yield predictable results. As taught by Faith (Paragraph 0058), in addition to conserving energy, such a step would improve the security of the smart card.

Regarding Claim 20, Wintergerst in view of Faith further teaches wherein the device further comprises one or more storage elements for storage of the one or more selected categories of authenticated information (Wintergerst, “allowing access to a secure element of the smartcard, such as a secure element used for financial transactions, permitting a transaction between the smartcard and an external system; enabling access to data stored on the smartcard and so on” Paragraph 0045. Also see Paragraph 0046, which discusses a control system having a memory for storing enrolled biometric data.)
and the one or more control units are further configured to, after determining that the one or more display screens have ceased displaying the one or more selected categories of authenticated information, cause the one or more selected categories of authenticated information to be removed from the one or more storage elements (Faith, “after the data is transferred 640, the token 100 or card 300 is secured 650 so that only authorized parties may access the token 100 or card 300 and then turned off 660 so that the processor 105 may assume a standby state to conserve energy on the onboard energy storage device 150. This optional securing step 650 and the poweroff step 660 may be initiated through one or more of the following techniques… (c) breaking contact between electrical contacts in the token 100 or card 300 and a merchant POS terminal, charging device, external power source, or conventional electrical connector… (g) removing the token 100 or card 300 equipped with an antenna/transceiver 220 from the range of an RF merchant POS terminal. Once the appropriate condition has occurred to initiate shutdown, optionally, the token 100 or card 300 erases its reprogrammable magnetic stripe 330, refuses additional inputs except power on and/or authentication inputs, and/or encrypts data stored in the memory 110… an indicia may be output to a display 135, indicating that the card is locked and secured” Paragraph 0058. The magnetic stripe, which stores payment information [Paragraph 0007], is erased and the card display [Fig. 3A] no longer displays the account information. This happens when the card is removed from either contact or contactless communication with a POS terminal, which in view of Wintergerst, would cease the display of the authenticated information.)
blanking the display of a smart card when it is not in communication with a powered external terminal taught by Wintergerst by also erasing the authenticated information from a reprogrammable storage element of the smart card as taught by Faith. Since Faith (Paragraph 0055) is also directed to a smart card with a biometric authentication feature, the combination would yield predictable results. As taught by Faith (Paragraph 0058), in addition to conserving energy, such a step would improve the security of the smart card.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wintergerst (US 2017/0286789 A1) in view of Faith (US 2011/0084149 A1) and further in view of Larsen (US 2018/0373857 A1).

Regarding Claim 6, Wintergerst in view of Faith teaches all the limitations of claim 1, on which claim 6 depends.
Wintergerst further teaches wherein the biometric authentication comprises performing biometric matching between the biometric data captured by the biometric sensor and stored template data (“The control system may include a processing unit associated with the biometric sensor for performing a biometric matching process to confirm the identity of the user via biometric data stored on the card.” Paragraph 0046. See Paragraph 0081, which discusses generation of the fingerprint template.)
 and the one or more detected conditions comprises whether a matcher score exceeds a predetermined threshold.
	However, Larsen, which is also directed to a smart card with sensors for biometric authentication, teaches and the one or more detected conditions comprises whether a matcher score exceeds a predetermined threshold (“the authentication may be performed (locally) on the device, e.g. such that the scanned fingerprint does not leave the device. For example, after authenticating the identity of a bearer, the device may transmit a message indicating the bearer has been authenticated, which may include the confidence score, or may be indicative of the confidence score (e.g. transmitting a first message if the confidence score is below the predetermined threshold and a second, different message if the confidence score is above the predetermined threshold).” Paragraph 0041. Also see Paragraphs 0010, 0067, 0076, which further discusses an embodiment where the confidence score is uses as a matching score and authenticating the user when the confidence score exceeds the threshold.)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the determination of whether the biometric data of a user matches a pre-stored template taught by Wintergrest in view of Faith by incorporating the determination of whether a confidence score exceeds a threshold as taught by Larsen. Since both references are directed to smart cards with biometric sensors for authenticating a user, the combination would yield predictable results. As . 

Claims 9 are rejected under 35 U.S.C. 103 as being unpatentable over Wintergerst (US 2017/0286789 A1) in view of Faith (US 2011/0084149 A1) and further in view of Sears (US 2015/0161595 A1).

Regarding Claim 9, Wintergerst in view of Faith teaches all the limitations of claim 1, on which claim 9 depends.
Wintergerst further teaches wherein the one or more control units are further configured to: subsequent to causing the one or more display screens to display the one or more selected categories of authenticated information, cause the biometric sensor to capture proximity data indicative of whether the user is proximate the module; obtain proximity information indicating whether, based on the captured proximity data, the user is proximate the module; (“It will hence be appreciated that the interaction with the biometric sensor may include interaction sufficient to provide biometric authorisation, or it may be only an interaction sufficient to activate the biometric sensor, i.e. to be sensed as a presence of a user. Typically the interaction with the biometric sensor will be a physical interaction requiring physical contact or close proximity of the user with the smartcard.” Paragraph 0012. The biometric sensor is capable of detecting proximity information of a user indicating whether the user is in physical contact or close proximity with the sensor.)
 and in response to the proximity information indicating that the user is not proximate the module, cause the one or more display screens to cease displaying the selected categories of authenticated information.
	However, Sears, which is directed to the display of a smart card on a device based on biometric authentication, teaches and in response to the proximity information indicating that the user is not proximate the module, cause the one or more display screens to cease displaying the selected categories of authenticated information (“it may be revealed for as long as the user continues to press on the temporary-display control 306. Combinations of these conditions may also be used. Once the conditions for clear display are no longer met, (e.g.--the user stops pressing the temporary -display control, if continuous pressing is required), the display may return to an obfuscated form.” Paragraph 0025-26. The card data is only presented if the user is in constant contact with a control on the device. See Figure 3: In view of Wintergerst, it would have been obvious for the fingerprint sensor 308 of the device to be the control the use must be in constant contact with.)
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the detection of user contact with the biometric sensor taught by Wintergerst in view of Faith by incorporating the method of obfuscating protected information if the user is not in constant contact with the biometric sensor as suggested by Sears. Since both references are directed to biometric authentication and the display of protected smart card information, the combination would yield predictable results. As taught by Sears (Paragraph 0019), obfuscating the display of protected 

Claims 11-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wintergerst (US 2017/0286789 A1) in view of Miyazaki (US 8,037,315 B2).

Regarding Claim 11, Wintergerst teaches a module configured to perform processing as part of a device capable of performing contactless and/or contact communication with a terminal, (“the smartcard may be arranged for both wireless communication and contact communication. The graphical user interface may indicate when communication with external devices is in progress” Paragraph 0040. The device is a smart card capable of both contactless and contact communication with a terminal, such as a card reader. See Paragraph 0062, which discusses the interaction of the smart card with the card reader. See Figure 1 device 102 and terminal 104.)
the module comprising: a biometric sensor; one or more display screens comprising a plurality of display areas; and one or more control units configured to: (See Paragraphs 0064 and 0067 and Figure 1, which discuss a biometric [fingerprint] sensor 130, a control unit [processor] 114, and a GUI display 18. See Paragraph 0037, which describes the UI of the smart card having a plurality of displays or a single display with a plurality of areas.)
cause the biometric sensor to capture biometric data of a user which can be used to biometrically authenticate the user; obtain biometric authentication information indicating whether the user was biometrically authenticated based on the captured biometric data; (“The control system may include a processing unit associated with the biometric sensor for performing a biometric matching process to confirm the identity of the user via biometric data stored on the card” Paragraph 0046. See Paragraphs 0050, 53, and 79, which further discuss obtaining biometric data of a user using a fingerprint sensor, matching the obtained data to pre-stored fingerprint data, and confirming the authorization of the user based on the matching.)
and in response to the biometric authentication information indicating that the user was biometrically authenticated… and display authenticated information on the one or more selected display areas; (“An operating mode of the card may be displayed on the graphical user interface in response to interactions of the user with the biometric sensor and optionally also with other inputs/sensors of the card. Possible types of features that are considered as operating modes of the card are discussed further below. In some cases the display of this type of information may require biometric authorization… information may also include the type of communication where different types of communication are possible… The information displayed via the graphical user interface may include details relating to protected features of the smartcard, and advantageously this is only displayed after a biometric authorisation confirms that the user is an authorised user. For some high security applications any use of the display may itself be a protected feature. Other examples of protected features are set out below, and can include one or more of one-time-passwords, access information relating to secure areas, information on past usage of the card, and/or information concerning financial transactions such as account balances, recent transactions, account numbers or parts thereof or security codes” Paragraphs 0014-16. Paragraphs 0042-45, which discuss the different information provided depending on the operating mode.)
select one or more of the plurality of display areas based on one or more detected conditions, (“The graphical user interface may include multiple separate displays, which may each be a display as described above. The multiple displays might be used for differing purposes and/or in different operating modes of the smartcard. The graphical user interface could include a single display with a split display area, so that a larger or smaller area of the display can be activated depending on the information to be displayed and/or on the power available to operate the display.” Paragraph 0037. In addition to the detected operating mode, the detected conditions include the power available to operate the display.)
…and the one or more control units are further configured to, subsequent to causing the selected display areas to display the authenticated information, determine whether the module is currently receiving power from an external power source and in response to determining the module is not currently receiving power from an external power source, cause the selected display areas to cease displaying the authenticated information. (“There may be a display that is only utilised when harvested power is available in order to avoid the need for an on-board power source and/or to minimise the drain on power stored in the on-board power a display, that is active when the smartcard is being powered using harvested power from a card reader” Paragraph 0037. After a transaction between a smart card and a card reader, the display would be turned off since the display is only utilized when receiving power from the card reader. See Paragraphs 0069-70, which describe the arrangement for harvesting power using an antenna.)
Wintergrest does not explicitly teach wherein the one or more display screens are configured to continue to displav information on the one or more of the plurality of display areas even if power is not applied to the one or more display screens.
However, Miyazaki, which is directed to a smart card with an EPD display, teaches wherein the one or more display screens are configured to continue to displav information on the one or more of the plurality of display areas even if power is not applied to the one or more display screens. (“the display device may be an electrophoretic display device (EPD). When a drive element such as a thin film transistor (TFT) provides a predetermined voltage for a predetermined period of time, the EPD is able to hold the image without further applying the voltage. In other words, the EPD has a feature of storing or memorizing a displayed image. With such EPD, power consumed by the display can be reduced” Col. 2:8-16. “The EPD 11 has a feature of storing a displayed image. Therefore, if the image on the EPD 11 is not erased and remained as it is displayed, it could be misused by third parties. In order to reduce such risk, the displayed image on the EPD 11 is erased.” Col. 9:19-25. An EPD is a type of display that continues to display an image or information even after voltage 
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the smart card with biometric sensor and GUI display taught by Wintergerst by incorporating the EPD display taught by Miyazaki and clearing the display when use of the smart card is finished. Since both refereneces are directed to IC smart cards with interactive displays that display protected information based on certain conditions, the combination would yield predictable results. Such an implementation would be a simple substitution of the type of display being used, and as taught by Miyazaki, use of an EPD display requires that the display be cleared in order to prevent malicious attacks and improve security. Wintergerst (Paragraph 0034) also suggests use of such a display for their very low power consumption.

Regarding Claim 12, Wintergerst in view of Miyazaki further teaches wherein the one or more detected conditions comprises an operating mode of the device. (Wintergerst, “The graphical user interface may optionally include an indication of what operating mode is activated or is in use. The control system may be arranged to allow for the user to specify which interactions (including combinations of different interactions Paragraph 0044. Depending on the current operating mode, different information is displayed or different actions are enabled. See Paragraphs 0041-43, which discuss the different operating modes. Also see Paragraph 0066, which discusses use of an accelerometer to detect the operating mode of the device.)

Regarding Claim 13, Wintergerst in view of Miyazaki further teaches wherein the device is operable in one or more of: (i) contactless mode where the device is in contactless communication with the terminal; (Wintergerst, “The operating modes of the smartcard that are controlled by the interaction of the user with the smartcard may be related to a high level function, for example turning the smartcard on or off, activating secure aspects of the smartcard such as contactless payment,” Paragraph 0041. See Paragraph 0072, which further describes the contactless mode of the smart card in communication with a card reader.)
(ii) contact mode where the device is in contact communication with the terminal; (Wintergerst, “the smartcard may comprise a contact connection, for example via a contact pad or the like such as those used for "chip and pin" cards.” Paragraph 0040. Also see Paragraph 0042, which discusses that the operating modes include switching between communication protocols, which would include switching between a wireless protocol and the physical connection described in Paragraph 0040.)
(iii) non-terminal transaction mode where the device is not in contactless or contact communication with the terminal, (Wintergerst, “The operating modes that Paragraph 0078. Also see Paragraph 0082, which describes a “learn mode” in which the device is not in contactless or contact communication with a terminal. In this mode, the device prompts the user to make actions in order to program the operating modes of the card.)
and (iv) non-terminal enrolment mode where the device is not in contactless or contact communication with the terminal and the device is being used for biometric registration. (Wintergerst, “The control system may have an enrolment mode in which a user may enrol their biometric data via the biometric sensor, with the biometric data generated during enrolment being stored on a memory.” Paragraph 0051.)

Regarding Claim 14, Wintergerst in view of Miyazaki further teaches wherein the one or more control units are further configured to cause the one or more display areas to display directions to aid the user in biometrically registering with the module in response to detecting that the device is operating in the non- terminal enrolment mode. (Wintergerst, “In the enrolment mode the user is prompted to enrol their fingerprint data via the fingerprint sensor 130. This can require a repeated scan of the fingerprint via the fingerprint sensor 130 so that the fingerprint processor 128 can build up appropriate fingerprint data, such as a fingerprint template. The graphical user interface 18 is used to provide feedback and guidance to the user during enrolment. This can include feedback on the pressure and/or location of the user's finger on the fingerprint sensor 130 as noted above, as well as simple instructions such as "ready for enrolment,", "place finger on sensor", "scanning", "remove finger", "repeat fingerprint scan", "enrolment completed" and so on.” Paragraph 0081. See Paragraphs 0020, 54, and 80 for a similar teaching.)

Regarding Claim 15, Wintergerst in view of Miyazaki further teaches wherein the one or more control units are further configured to activate a first display area of the plurality of display areas in response to detecting that the device is operating in the contactless mode. (Wintergerst, “The graphical user interface 18 may be used only when power is being harvested from the powered card reader 104” Paragraph 0065. The card reader 104 in Figure 1 is a contactless card reader [Paragraph 0072] and contactless payment is one of the operating modes [Paragraph 0041]. The multiple display areas of the GUI on the smart card are used in different operating modes [Paragraph 0037]. Therefore, an embodiment is taught in which a first 

Regarding Claim 17, Wintergerst in view of Miyazaki further teaches wherein the one or more control units are configured to select a first set of the plurality of display areas when the device is operating in a first mode and select a second set of the plurality of display areas when the device is operating in a second mode. (Wintergerst, “The graphical user interface may include multiple separate displays, which may each be a display as described above. The multiple displays might be used for differing purposes and/or in different operating modes of the smartcard. The graphical user interface could include a single display with a split display area, so that a larger or smaller area of the display can be activated depending on the information to be displayed and/or on the power available to operate the display.” Paragraph 0037. A plurality of operating modes are taught in Paragraphs 0041-43. These operating modes would display their respective information on different displays or display areas.)

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Wintergerst (US 2017/0286789 A1) in view of Miyazaki (US 8,037,315 B2) and further in view of White (US 2017/0004475 A1).

Regarding Claim 16, Wintergerst in view of Miyazaki teaches all the limitations of claim 15, on which claim 16 depends.
 wherein the one or more control units are configured to alter one or more of a colour, size or graphic displayed by the first display area based on a detected signal strength between the terminal and the device.
	However, White, which is directed to wirelessly connecting a payment device to a POS terminal, teaches wherein the one or more control units are configured to alter one or more of a colour, size or graphic displayed by the first display area based on a detected signal strength between the terminal and the device (“To this end, the merchant may access a graphical user interface of a local application or a web application 576 through the POS terminal 506 to detect the payment object readers 510 available in the communication network of the POS terminal 506. For example, the merchant 108 may initiate a discovery mode on the POS terminal 106 to obtain a list of devices available for pairing. As shown, a web, cloud or mobile application 576 executing on the POS terminal 506, when accessed, may display, on a first screen, a list of devices that have their Bluetooth transceivers 140 enabled. In this example, payment object reader 510-1, labeled reader 1, and payment object reader 510-2, labeled reader 2, are shown. Additionally, a signal strength component may also indicate the proximity information or signal strength associated with a payment object reader 510 in relation to the POS terminal 506.” Paragraph 0103. See Figure 5, which shows signal strength indicators represented by vertical bars. The vertical bars are a graphic that is altered and indicates the signal strength or proximity of a device to a terminal.)
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the graphical user interface display within a smart card taught by Wintergerst in view of Miyazaki by incorporating the graphical signal strength indicators taught by White. Since both references teach wireless connection between a payment device and a POS terminal, the combination would yield predictable results. Such an implementation would amount to a design choice and it would have been further obvious for a designer to incorporate the indicator into the GUI of the smart card or the GUI of a POS terminal. Use of an indicator would improve the user experience by indicating to the user a poor connection or suggesting to a user to move closer to a terminal in order to improve signal strength.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Wintergerst (US 2017/0286789 A1) in view of Miyazaki (US 8,037,315 B2) and further in view of Sears (US 2015/0161595 A1).

Regarding Claim 18, Wintergerst in view of Miyazaki teaches all the limitations of claim 11, on which claim 18 depends.
Wintergerst further teaches wherein the one or more control units are further configured to: subsequent to causing the selected display areas to display the authenticated information, cause the biometric sensor to capture proximity data indicative of whether the user is proximate the module; obtain proximity information indicating whether, based on the captured proximity data, the user is proximate the module; (“It will hence be appreciated that the interaction with the 
Wintergerst in view of Miyazaki does not teach and in response to the proximity information indicating that the user is not proximate the module, cause the selected display areas to cease displaying the authenticated information.
However, Sears, which is directed to the display of a smart card on a device based on biometric authentication, teaches and in response to the proximity information indicating that the user is not proximate the module, cause the selected display areas to cease displaying the authenticated information (“it may be revealed for as long as the user continues to press on the temporary-display control 306. Combinations of these conditions may also be used. Once the conditions for clear display are no longer met, (e.g.--the user stops pressing the temporary -display control, if continuous pressing is required), the display may return to an obfuscated form.” Paragraph 0025-26. The card data is only presented if the user is in constant contact with a control on the device. In view of Wintergerst, it would have been obvious for the fingerprint sensor 308 of the device to be the control the user must be in constant contact with.)
the detection of user contact with the biometric sensor taught by Wintergerst in view of Miyazaki by incorporating the method of obfuscating protected information if the user is not in constant contact with the biometric sensor as suggested by Sears. Since both references are directed to biometric authentication and the display of protected smart card information, the combination would yield predictable results. As taught by Sears (Paragraph 0019), obfuscating the display of protected information, such as payment information would be “in accordance with good security practices and/or… card association requirements.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lacroix (US 2011/0216080 A1) teaches a payment terminal and bank card and a process of deleting confidential information stored in memory. (Abstract, ¶ 32)
Harada (US 6,336,585 B1) teaches a memory card with a step of clearing an authentication flag on a RAM of the device. (Fig. 8)

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMI RAFAT OKASHA whose telephone number is (571)272-0675. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571) 272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/R.R.O./Examiner, Art Unit 2173                                                                                                                                                                                                        
/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173